DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 12/8/2020. As directed by amendment: Claims 1, 11, and 20 were amended. Claims 2-10, 12-19, and 21 were not amended. Claim 12 was cancelled. No claims were newly added. Thus, Claims 1-11 and 13-21 are presently pending in this application.
.   Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 11, and 20 are interpreted under 35 U.S.C. 112(f) because it/they use(s) the term “means” with functional language without reciting sufficient structure to achieve the function. 
Regarding Claim 1, “a 5G producer NF for providing the service to the one consumer NF”. The corresponding structure is referred to in the specification (page 4, lines 11-21; page 1, lines 24-27).
Regarding Claim 11, “a producer NF for providing the service to the consumer NF”. The corresponding structure is referred to in the specification (page 4, lines 11-21).
Regarding Claim 20, “a 5G producer NF for providing the service to the consumer NF”. The corresponding structure is referred to in the specification (page 4, lines 11-21; page 1, lines 24-27).
Although 112 (f) is invoked, the corresponding structure in the claims supports the functionality stated in Claims 1, 11, and 20. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 11, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele et al (“Voegele”, US 20190007366) in view of Baghel et al (“Baghel”, US 20190394284) in further view of Zhang et al (“Zhang”, 20160156513) and in even further view of Hodique et al (“Hodique”, US 20160380906).
Regarding Claim 1, Voegele teaches a method for locality-based selection and routing of network traffic to producer network functions (NFs), the method comprising: 
registering, by producer NFs, locality information with an NF repository function (NRF) (Fig. 11, elements {3006, 3007, 3012}, par 108-112; The services 3012 are the producer NFs. The locality information is the region or availability zone for a service (producer NF). The service catalog is the NRF.); 
consumer NFs (Fig. 11, element 3006, par 108-112; The APIs 3006 are the consumer NFs.);
detecting, by one of the consumer NFs, a need for a service provided by a plurality of different producer NFs, at least some of which are located in data centers with different localities (Fig. 11, elements {3006, 3007, 3012}, par 108-112, par 114-115, par 117; par 121; Fig. 4, elements {401, 410A, 412}, par 69-70; The APIs 3006 are the consumer NFs. One of the APIs 3006 may provide the ability to register a specified service. Paragraph 121 further mentions that a customer may access one or more APIs. The consumer NF (one of the APIs 3006) detects a need for a service provided by services when a user registers multiple services. Fig. 4 further shows that a service can be located in data centers with different localities/availability zones. Each service can comprise different service instances located in different localities/availability zones.), 
producer NFs (Fig. 11, element 3012, par 108-112; The services 3012 are the producer NFs.);
wherein the consumer NFs and the producer NFs each comprise NFs (Fig. 11, elements {3006, 3012}, par 108-112; The services 3012 are the producer NFs. The APIs 3006 are the consumer NFs.);
for each of the consumer NFs (Fig. 11, element 3006, par 108-112; The APIs 3006 are the consumer NFs.);
and selecting, by or on behalf of the one consumer NF and using the locality information registered for the producer NFs and the locality preference rules, a producer NF for providing the service to the one consumer NF (Fig. 11, elements {3006, 3007, 3012}, refer to the service endpoints, par 108-112, par 114-115, par 117; par 121; The APIs 3006 are the consumer NFs. One of the APIs 3006 may provide the ability to register a specified service. Paragraph 121 further mentions that a customer may access one or more APIs. The producer NF (service) is selected when a user accepts the service as shown in Fig. 11 via APIs 3006. One of the services (producer NF) allows one of the APIs 3006 (consumer NF) to use the service (providing the service). The locality preference rules are the region or availability zone specified for a service. The region or availability zone are specified at the time of registration. Thus, the service is selected using the locality preference rules and locality information registered when selecting a service.).  
Voegele does not explicitly teach configuring, for each of a plurality of NFs, locality preference rules; wherein the locality preference rules map, and based on localities of NFs, different NFs to different locality preference values, the locality preference values comprising numeric values ranging from a first number to a second number, the first number being a most preferred locality preference value, the second number being a least preferred locality preference value, and locality preference values between the first and second numbers that are closer to the first number being more preferred than locality preference values between the first and second numbers that are closer to the second number; includinq the locality preference values; 5G NFs.
Baghel teaches configuring, for each of a plurality of NFs, locality preference rules (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 2 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value).);                                                                                                                                                                                       
wherein the locality preference rules map, and based on localities of NFs, different NFs to different locality preference values (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 2 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value).), 
the locality preference values comprising numeric values (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value).); 
includinq the locality preference values (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele with the general deployment description file (GDDF) of Baghel because it provides a global file that can be shared across and used by multiple availability zones (Baghel; par 37). The file can be used by clients or administrators in order to view or edit pertinent information related to services. 
Voegele and Baghel do not explicitly teach ranging from a first number to a second number, the first number being a most preferred locality preference value, the second number being a least preferred locality preference value, and locality preference values between the first and second numbers that are closer to the first number being more preferred than locality preference values between the first and second numbers that are closer to the second number; 5G NFs.
Zhang teaches 5G NFs (par 155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele and Baghel with the 5G implementation of Zhang because 5G provides higher speed, bandwidth availability, network capacity, lower latency, and higher energy efficiency.
Voegele, Baghel, and Zhang do not explicitly teach ranging from a first number to a second number, the first number being a most preferred locality preference value, the second number being a least preferred locality preference value, and locality preference values between the first and second numbers that are closer to the first number being more preferred than locality preference values between the first and second numbers that are closer to the second number.
Hodique teaches ranging from a first number to a second number, the first number being a most preferred locality preference value, the second number being a least preferred locality preference value, and locality preference values between the first and second numbers that are closer to the first number being more preferred than locality preference values between the first and second numbers that are closer to the second number (par 31; par 38; The lowest score is the first number. The highest score is the second number. Since, the scores are inversely related to the availability of resources, the best score chosen is the lowest score. The scores closer to the lowest score are more preferred than scores that are further away from the lowest score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, and Zhang with the scores of Hodique because it provides for a way to select a data center or availability zone based on the amount of resources so that load is evenly distributed among data centers or availability zones, thereby improving performance (Hodique; par 31).
Regarding Claim 3, Voegele, Baghel, Zhang, and Hodique teach the method of claim 1.
Voegele further teaches wherein registering the locality information with the NRF includes registering locality attribute values with the NRF (Fig. 11, elements {3006, 3007, 3012}, par 108-112; The locality preference rules are the region or availability zone specified for a service. The region or availability zone are specified at the time of registration. Locality attribute values are the region and availability zone of the service. The service catalog is the NRF.).
Voegele does not explicitly teach structured locality attribute values.
Baghel teaches structured locality attribute values (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The values are structured in a file.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele with the general deployment (Baghel; par 37). The file can be used by clients or administrators in order to view or edit pertinent information related to services. 
Regarding Claim 4, Voegele, Baghel, Zhang, and Hodique teach the method of claim 3.
Voegele does not explicitly teach wherein the structured locality attribute values each include a region identifier, an availability domain identifier, and a data center or zone identifier.  
Baghel teaches wherein the structured locality attribute values each include a region identifier (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area/region. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The availability zone (AZ) value is the region identifier. The values are structured in a file.), 
an availability domain identifier (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The availability zone (AZ) value is the availability domain identifier.), 
and a data center or zone identifier (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The availability zone (AZ) value is the zone identifier.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele with the general deployment description file (GDDF) of Baghel because it provides a global file that can be shared across and used by multiple availability zones (Baghel; par 37). The file can be used by clients or administrators in order to view or edit pertinent information related to services.
Regarding Claim 11, Voegele teaches a system for locality-based selection and routing of network traffic to producer network functions (NFs), the system comprising: 
a network node including: at least one processor; a memory (par 166; Fig. 11, element 3000, par 108; The network node is the provider network 3000.);  
a plurality of locality preference rules stored in the memory (par 110; The locality preference rules are the region or availability zone specified for a service.); 
and a producer NF selection function for detecting a need for a service provided by a plurality of different producer NFs, at least some of which are located in data centers with different localities (Fig. 11, elements {3006, 3007, 3012}, par 108-112, par 114-115, par 117; par 121; Fig. 4, elements {401, 410A, 412}, par 69-70; The APIs 3006 are the consumer NFs. One of the APIs 3006 may provide the ability to register a specified service. Paragraph 121 further mentions that a customer may access one or more APIs. The consumer NF (one of the APIs 3006) detects a need for a service provided by services when a user registers multiple services. Fig. 4 further shows that a service can be located in data centers with different localities/availability zones. Each service can comprise different service instances located in different localities/availability zones. The producer NF selection function is the same as the consumer NF (one of the APIs 3006).)
The remainder of Claim 11 can be rejected with the same reasoning as Claim 1.
Regarding Claim 17, Voegele, Baghel, Zhang, and Hodique teach the system of claim 11.
Voegele further teaches wherein the network node comprises a consumer NF (Fig. 11, elements {3000, 3006}, par 108; par 166; The consumer NF is one of the APIs 3006. The network node is the provider network 3000.).  
Regarding Claim 20, Voegele teaches and routing traffic to the producer NF selected to provide the service (par 43; Service requests (traffic) are routed to services.).  
The remainder of Claim 20 can be rejected with the same reasoning as Claim 1.
Regarding Claim 21, Voegele, Baghel, Zhang, and Hodique teach the method of claim 1.
Voegele further teaches the one consumer NF (Fig. 11, element 3006, par 108-112; APIs 3006 are the consumer NFs. One of the APIs 3006 may provide the ability to register a specified service.);
producer NF (Fig. 11, element 3012, par 108-112; The services 3012 are the producer NFs.);
Voegele and Baghel do not explicitly teach wherein the NF comprises a 5G access and mobility management function (AMF) and wherein the 5G NF comprises a user data management (UDM) function.
Zhang teaches wherein the NF comprises a 5G access and mobility management function (AMF) (Fig. 3, element 308, par 89; par 74; par 77; par 155; The services are 5G network functions. The AMF is the connectivity management (CM) 308.).
and wherein the 5G NF comprises a user data management (UDM) function (Fig. 3, element 306, par 89; par 74; par 77; par 155; The services are 5G network functions. The UDM is the customer service management (CSM) 306.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele and Baghel with the 5G implementation of Zhang because 5G provides higher speed, bandwidth availability, network capacity, lower latency, and higher energy efficiency.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele, Baghel, Zhang, and Hodique in view of June et al (“June”, US 20170221015).
Regarding Claim 2, Voegele, Baghel, Zhang, and Hodique teach the method of claim 1.
Voegele further teaches wherein registering the locality information with the NRF includes registering locality attribute values with the NRF (Fig. 11, elements {3006, 3007, 3012}, par 108-112; The locality preference rules are the region or availability zone specified for a service. The region or availability zone are specified at the time of registration. Locality attribute values are the region and availability zone of the service. The service catalog is the NRF.).
Voegele does not explicitly teach unstructured.
June teaches unstructured (par 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, and Hodique with the unstructured text of June because it allows for quickly processing of high volumes of data (par 22)
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele, Baghel, Zhang, and Hodique in view of Gray-Donald et al (“Gray”, US 20180285794).
Regarding Claim 5, Voegele, Baghel, Zhang, and Hodique teach the method of claim 1.
Voegele does not explicitly teach wherein configuring the locality preference rules includes configuring the mappings between locality attribute values and the preference values.   
Gray teaches wherein configuring the locality preference rules includes configuring the mappings between locality attribute values and the preference values (Fig. 9, refer to the region and priority fields, par 73; The locality attribute values are the region values. The preference values are the priority values.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, and Hodique with the service table of Gray because it enables a client to set a preference for a service provider using the priority field (Gray; par 73).
Regarding Claim 14, Voegele, Baghel, Zhang, and Hodique teach the system of claim 11. 
Voegele does not explicitly teach wherein the locality preference rules include mappings between structured locality attribute values and preference values, wherein the structured locality attribute values include a region identifier, an availability domain identifier, and a data center or zone identifier.  
Baghel teaches wherein the structured locality attribute values include a region identifier (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area/region. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The availability zone (AZ) value is the region identifier. The values are structured in a file.), 
an availability domain identifier (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The availability zone (AZ) value is the availability domain identifier.), 
and a data center or zone identifier (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The availability zone (AZ) value is the zone identifier.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele with the general deployment description file (GDDF) of Baghel because it provides a global file that can be shared across and used by multiple availability zones (Baghel; par 37). The file can be used by clients or administrators in order to view or edit pertinent information related to services.
Voegel and Baghel do not explicitly teach wherein the locality preference rules include mappings between structured locality attribute values and preference values.
Gray teaches wherein the locality preference rules include mappings between structured locality attribute values and preference values (Fig. 9, refer to the region and priority fields, par 73; The locality attribute values are the region values. The preference values are the priority values. The region values (locality attribute values) are structured in a table.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, and Hodique with the service table of Gray because it enables a client to set a preference for a service provider using the priority field (Gray; par 73).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele, Baghel, Zhang, Hodique, and Gray in view of Watkins (“Watkins”, US 9246762).
Regarding Claim 6, Voegele, Baghel, Zhang, Hodique, and Gray teach the method of claim 5.
Voegele further teaches producer NFs (Fig. 11, element 3012, par 108-112; The services 3012 are the producer NFs.);
consumer NFs (Fig. 11, element 3006, par 108-112; The APIs 3006 are the consumer NFs.);
Voegele does not explicitly teach wherein the mappings are structured to favor NFs located in the same data centers, regions, or geo-locations as (other) NFs.  
Baghel teaches wherein the mappings are structured (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area/region. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The availability zone (AZ) value is the region identifier. The values are structured in a file.).
(Baghel; par 37). The file can be used by clients or administrators in order to view or edit pertinent information related to services.
Voegele and Baghel do not explicitly teach to favor NFs located in the same data centers, regions, or geo-locations as (other) NFs.  
Watkins teaches wherein to favor NFs located in the same data centers, regions, or geo-locations as (other) NFs (Col. 2 lines 3-22; Col. 7 lines 64-67; Col. 8 lines 1-9; Col. 11 lines 43-50; The servers providing the network service in the same location as the client computing device can be preferred. Thus, the services from the server are preferred (favored) when they are in the same location (region) as the services running on the client device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, Hodique, and Gray with the preferential server selection of Watkins because it enables servers that are closer to be selected when requesting network functions in order to reduce the response time of fulfilling a request (Watkins; Col. 2 lines 3-22).
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 6. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele, Baghel, Zhang, Hodique, and Gray in view of Yu et al (“Yu”, US 20050193096).
Regarding Claim 7, Voegele, Baghel, Zhang, Hodique, and Gray teach the method of claim 5.
wherein the mappings are structured to favor producer NFs in order of decreasing latency with respect to communication with consumer NFs.
Baghel teaches wherein the mappings are structured (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area/region. The GDDF maps the locality preference rules. Fig. 1 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value). The availability zone (AZ) value is the region identifier. The values are structured in a file.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele with the general deployment description file (GDDF) of Baghel because it provides a global file that can be shared across and used by multiple availability zones (Baghel; par 37). The file can be used by clients or administrators in order to view or edit pertinent information related to services.
Voegele and Baghel do not explicitly teach to favor producer NFs in order of decreasing latency with respect to communication with consumer NFs.  
Yu teaches to favor producer NFs in order of decreasing latency with respect to communication with consumer NFs (par 36; Fig. 1, elements {17, 19}, par 22-24; The producer NFs are the pull content 19 which can contain documents such as HTML or Java files. The consumer NFs are the pull requests 17 used to request content. Documents (producer NFs) are sorted (favored) in order of decreasing latency.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, Hodique and (Yu; par 13).
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 7.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele, Baghel, Zhang, and Hodique in view of Howes et al (“Howes”, US 20190222633).
Regarding Claim 8, Voegele, Baghel, Zhang, and Hodique teach the method of claim 1.
Voegele does not explicitly teach wherein the one consumer NF performs the selecting of the producer NF.
Howes teaches wherein the one consumer NF performs the selecting of the producer NF (Fig. 3, element 306, par 27; The consumer NF is the service node selector 306. The producer NF is the service node selected to process a task.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, and Hodique with the service selection software of Howes because client requests can be received faster if the service selection software is on the client side, thereby improving efficiency.
Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele, Baghel, Zhang, and Hodique in view of Ennis, JR. et al (“Ennis”, US 20190140895).
Regarding Claim 9, Voegele, Baghel, Zhang, and Hodique teach the method of claim 1.
Voegele does not explicitly teach wherein a proxy separate from the one consumer NF performs the selecting of the producer NF.
Ennis teaches wherein a proxy separate from the one consumer NF performs the selecting of the producer NF (Fig. 3, elements {322, 326, 310, 312}, par 78-80; par 87; par 70; The proxy is the API Gateway 310. The consumer NF is one of the API clients 322. An API endpoint (producer NF) can be selected when the API Gateway (proxy) performs further processing by modifying the request and then returns a reply from an API endpoint (producer NF) to an API client (consumer NF).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, and Hodique with the API gateway of Ennis because it provides network policy management, configuration management, and provides validation for API requests (Ennis; par 55). 
Regarding Claim 10, Voegele, Baghel, Zhang, Hodique, and Ennis teach the method of claim 9.
Voegele does not explicitly teach wherein the proxy comprises a service access point (SAP).
Ennis teaches wherein the proxy comprises a service access point (SAP) (Fig. 3, elements {322, 326, 310, 312}, par 78-80; par 87; par 70; The proxy is the API Gateway 310. The API Gateway is a service access point.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, and Hodique with the API gateway of Ennis because it provides network policy management, configuration management, and provides validation for API requests (Ennis; par 55). 
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 9.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 10.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele, Baghel, Zhang, and Hodique in view of Gray and in further view of June.
Regarding Claim 13, Voegele, Baghel, Zhang, and Hodique teach the system of claim 11.
Voegele does not explicitly teach wherein the locality preference rules include mappings between unstructured locality attribute values and preference values.  
Gray teaches wherein the locality preference rules include mappings between locality attribute values and preference values (Fig. 9, refer to the region and priority fields, par 73; The locality attribute values are the region values. The preference values are the priority values.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, and Hodique with the service table of Gray because it enables a client to set a preference for a service provider using the priority field (Gray; par 73).
Voegele, Baghel, Zhang, Hodique, and Gray do not explicitly teach unstructured.
June teaches unstructured (par 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voegele, Baghel, Zhang, Hodique, and Gray with the unstructured text of June because it allows for quickly processing of high volumes of data (par 22). 
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Second, according to Baghel, the GDDF is specific to an availability zone, rather than a consumer NF. 
Examiner’s Response: Voegele teaches for each of the consumer NFs (Fig. 11, element 3006, par 108-112; The APIs 3006 are the consumer NFs.);
Baghel teaches wherein the locality preference rules map, and based on localities of NFs, different NFs to different locality preference values (par 3-5; Fig. 1, element 105, par 25; Fig. 2, element 161, par 37-38; Each availability zone can belong to a different area. The GDDF maps the locality preference rules. Fig. 2 element 161 shows that each service is listed with its numeric availability zone (AZ) value (locality preference value).), 
Voegele is relied upon to teach for each of the consumer NFs, while Baghel is relied upon to teach the mapping of the locality preference rules. Thus, the combination of Voegele teaches the GDDF is specific to a consumer NF as well. 
The remainder of the Applicant’s arguments with respect to Claims 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hood et al (US 20180324247), Abstract - Methods and apparatus for coordinating inter-region operations in provider networks. An inter-region coordinator (IRC) operates asynchronously to the control planes of regional networks to coordinate inter-region operations. The IRC in a region may include one or more IRC servers. To perform inter-region operations, the servers may implement a local-remote-local method in which a server invokes an API in the local region to get work, sends the work to a control plane of a remote region, receives a response from the remote region, and informs the control plane in the local region of the status of the work.
Khinvasara et al (US 20190342229)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                



/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444